 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SAAHDI COLEMAN,                                  No. 2:15-cv-1434-KJM-EFB P
12                        Plaintiff,
13           v.                                        ORDER
14    C. DAVIS, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On December 8, 2017, the court ordered plaintiff to submit the necessary

19   documents to effectuate service of process on defendant Davis through the United States Marshal.

20   ECF No. 15. The time for acting has long since passed and plaintiff has not provided the required

21   documents. As a courtesy, the court will grant plaintiff another 30-day extension of time to file

22   the documents necessary to effectuate service of process. Failure to do so may result in a

23   recommendation of dismissal.

24          So ordered.

25   DATED: October 2, 2018.

26

27

28
